Citation Nr: 9922880	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  99-13 017	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.  


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION
The veteran had active service from December 1942 to April 
1946, and from October 1946 to May 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on January 15, 1997; a notice of 
disagreement was received by the VA after November 18, 1988, 
and the veteran retained his attorney in May 1997, within one 
year of the date of the Board's decision.  

2.  The veteran and his attorney signed an attorney fee 
agreement in May 1997 which provided that 20 percent of past 
due benefits was to be paid to the veteran's attorney.

3.  The United States Court of Appeals for Veterans Claims 
(the Court) vacated the January 1997 BVA decision in 
September 1997, the Board remanded the case to the RO, and an 
October 1998 rating decision resulted in past due benefits to 
the veteran in the amount of $3309.00 for the period from May 
17, 1990, to October 28, 1998.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
May 1997 attorney fee agreement by the VA from past due 
benefits for the period from May 17, 1990, to October 28, 
1998, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee may 
be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; and (3) the attorney or agent was retained not later 
than one year following the date of the Board decision 
denying benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).

In this case, the Board promulgated a final decision that 
denied entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991), on January 15, 1997.  A Notice of Disagreement 
pertaining to that decision was received by the RO in 
September 1991, clearly on or after November 18, 1988.  The 
record also reflects that the veteran and his attorney 
entered into a contingent fee agreement on May 5, 1997, to 
represent the veteran in connection with his claim for 
compensation for carpal tunnel syndrome of the right hand 
under 38 U.S.C.A. § 1151.  That agreement provided that 
20 percent of past due benefits was to be paid by the VA to 
the veteran's attorney for representation.

Based on this evidence, the May 5, 1997, attorney fee 
agreement satisfies the basic eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes a final decision promulgated by the Board, a Notice 
of Disagreement pertaining to that decision, filed after 
November 18, 1988, and documentation reflecting the veteran's 
retention of counsel with a contingent fee agreement within 
one year of the Board's decision.

The veteran appealed the Board's decision to the Court, and 
in an Order dated September 30, 1997, the Court granted the 
parties Joint Motion to Remand the appeal; the BVA decision 
was vacated.  The Board then remanded the case to the RO in 
May 1998 for additional development.  During the course of 
that development, a rating decision dated October 28, 1998, 
granted the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for carpal tunnel syndrome of the right 
hand.  Specifically, the RO found that an intravenous 
pyelogram conducted at a VA medical center on the appellant 
on May 17, 1990, resulted in the veteran's current right hand 
disability.  The RO evaluated that condition at 50 percent 
effective May 17, 1990, 100 percent effective July 26, 1990, 
50 percent effective September 1, 1990, 100 percent effective 
December 12, 1990, 50 percent effective February 1, 1991, 100 
percent effective April 12, 1991, and 50 percent effective 
June 1, 1991.  

The October 1998 rating decision resulted in past-due 
benefits being payable to the veteran for the period of time 
between May 17, 1990, and October 28, 1998.  A May 1999 
letter to the veteran and his attorney indicated that maximum 
past due benefits payable to the veteran had been computed at 
$3309.00, and that $661.80, 20 percent of the past due 
benefits, had been withheld as representing the maximum 
attorney fee.  The Board finds this amount to be 
presumptively reasonable in fact.  See 38 C.F.R. § 20.609(f).  
Accordingly, attorney fees based on past-due benefits in the 
amount of 20 percent are payable by VA for the period of time 
between May 17, 1990, and October 28, 1998.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established.  The attorney should be paid 20 
percent of past-due benefits awarded the veteran for 
compensation under 38 U.S.C.A. § 1151 for carpal tunnel 
syndrome of the right hand, for the period from May 17, 1990, 
to October 28, 1998.  



		
	CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals

 


